WHALEY, Chief Justice.
This case comes before the court on stipulation of the parties; and it appearing that on January 8, 1940, the Court of Claims filed special findings of fact with an opinion holding that plaintiff was not entitled to recover, and dismissing the petition, 30 F. Supp. 703; and it further appearing that on December 23, 1940, the mandate of the Supreme Court of the United States was filed reversing the decision of this court and remanding the case for further proceedings, 61 S.Ct. 167, 85 L.Ed.-; and it further appearing that on February 6, 1941, a stipulation was filed, signed on behalf of the plaintiff by Mr. Mark Eisner and on behalf of the defendant by Assistant Attorney General Samuel O. Clark, Jr., agreeing that in compliance with said mandate of the Supreme Court judgment be entered for plaintiff in the sum of $64,757.13, together with interest, — now, therefore,
It is ordered this 17th day of February, 1941, that judgment be and the same is entered in favor of plaintiff in said sum of $64,757.13, with interest at 6 per cent, per annum on parts thereof as follows: on the sum of $55,857.52 from June 7„ 1935; on the sum of $1,000.38 from August 2, 1934; on the sum of $2,241.90 from December 14, 1933; on the sum of $2,241.90 from September 12, 1933; on the sum of $2,742.09 from June 15, 1933; and on the sum of $673.34 from March 15, 1933.